Al amparo de la disposición constitucional que prohíbe la interceptación de las comunicaciones telefónicas, nos toca dilucidar la validez de un sistema de auditoría de lla-madas por teléfono.
I
Los hechos pertinentes a la controversia del caso de autos fueron estipulados por sus partes, y dicha estipulación fue acogida por el foro de instancia como sus determinacio-nes de hechos. Conforme a tales determinaciones, los recu-rridos —que comparecieron por sí mismos, algunos, y otros, representados por la Unión de Trabajadores de la Industria Eléctrica y Riego (en adelante U.T.I.E.R.)— al iniciarse el pleito eran o habían sido empleados de la Au-toridad de Energía Eléctrica de Puerto Rico (en adelante *503A.E.E.). Como empleados se desempeñaban en el Centro de Servicios al Cliente (en adelante Centro) de la A.E.E. Se dedicaban a atender las llamadas telefónicas de aquellos clientes de la A.E.E. que se comunicaban con dicha entidad para conversar sobre determinados asuntos, tales como quejas sobre los servicios recibidos de la A.E.E., problemas de facturación excesiva o pagos no acreditados, desganche de árboles que interferían con el tendido eléctrico, apago-nes, emergencias, contadores defectuosos, hurto de servi-cios y otros. Los empleados referidos, quienes rendían sus labores en calidad de “representantes de servicio al clien-te”, tenían asignados al azar determinadas unidades de teléfono del cuadro telefónico de la A.E.E., destinadas al tipo de llamadas en cuestión.
Al comenzar a laborar en el Centro en enero de 1993, la A.E.E. les comunicó a los empleados recurridos que, como parte de sus funciones, estarían integrados a un sistema de auditoría de las llamadas telefónicas que ellos atendiesen. Se les indicó a estos empleados que mediante el sistema aludido unos supervisores podrían escuchar las conversaciones de dichos empleados con los clientes que llamasen a la A.E.E. El sistema referido se utilizaría a dis-creción de los supervisores y sin el consentimiento del empleado. Los supervisores escucharían las llamadas en cuestión con el fin de evaluar la calidad de los servicios prestados por los empleados y para determinar si reque-rían adiestramiento; para mejorar tales servicios; y para la reclasificación de plazas de empleo.
En julio de ese mismo año, la A.E.E. les informó a los empleados referidos que las llamadas personales a través del cuadro telefónico del Centro estaban prohibidas; que para hacer llamadas personales, los empleados debían uti-lizar otros teléfonos designados para ello, que los supervi-sores no podían escuchar.
*504Debe destacarse que inicialmente los clientes que lla-maban a la A.E.E., pero que tenían que esperar en línea para ser atendidos, recibían el siguiente aviso o mensaje grabado:
Para mejorar la calidad del servicio su llamada será escuchada por un supervisor. Cualquier duda, si necesita, solicite la aten-ción de un supervisor.
Por otro lado, los clientes que eran atendidos inmedia-tamente, no recibían un mensaje previo que les informase sobre la posibilidad de que su llamada fuese escuchada por un supervisor, en cuyo caso dicha llamada podía ser escu-chada por éste sin que el cliente supiera de ello. Sin embargo, a partir de 21 de agosto de 1995 todos los clientes que llamaban a la A.E.E. siempre recibían el siguiente aviso o mensaje:
Para poder brindar un mejor servicio, un supervisor podría es-tar escuchando su llamada.
Por razón de su inconformidad con el sistema de audi-toría aludido, el 17 de noviembre de 1993 varios empleados y antiguos empleados de la A.E.E. incoaron una causa de acciónp(1) en contra de la antedicha corporación pública. Alegaron, inter alia, que sus derechos constitucionales y los de los clientes de la A.E.E., al amparo de la See. 10, Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, estaban siendo violados por el sis-tema de auditoría de llamadas de la A.E.E. Luego de los procedimientos de rigor, el 7 de noviembre de 1996 el Tribunal de Primera Instancia emitió una sentencia parcial, y en lo pertinente determinó que el sistema de auditoría en cuestión era contrario al derecho de los clientes y de los empleados de la A.E.E. a que no se interceptaran sus co-municaciones telefónicas sin su consentimiento. Resolvió *505de modo expreso “que la instalación de un mecanismo de auditoría de llamadas telefónicas por los funcionarios de la [A.E.E.] ... constituyó una actuación inconstitucional ...”. Inconforme con tal dictamen, el 12 de diciembre de 1996 los peticionarios —la A.E.E., los supervisores demandados y otros— presentaron una solicitud de certiorari ante el Tribunal de Circuito de Apelaciones. El 30 de marzo de 1998 dicho foro confirmó la sentencia apelada y adoptó por referencia los fundamentos expuestos en ésta. Por estar en desacuerdo también con este otro dictamen, los peticiona-rios acudieron ante nos y señalaron la comisión de los si-guientes errores:
1. Erró el Tribunal de Circuito de Apelaciones al adoptar por referencia los fundamentos del Tribunal de Primera Instancia y no resolver en sus méritos la novel cuestión constitucional que envuelve el caso de marras, pasando por alto el historial cons-titucional de la cláusula sobre interceptación de llamadas telefónicas.
2. Erró el Tribunal de Circuito de Apelaciones al negarse a revisar la determinación del Tribunal de Primera Instancia que declaró que la instalación de un mecanismo de auditoría de llamadas telefónicas por los funcionarios de la A.E.E. en el Cen-tro de Servicios al Cliente de dicha corporación pública consti-tuye una actuación inconstitucional violatoria de lo dispuesto en las secciones 1, 8 y 10 del Artículo II de la Constitución del Estado Libre Asociado de Puerto Rico. Erró además el Tribunal de Circuito de Apelaciones al negarse a entender en la cuestión constitucional sustancial que envuelve la acción de epígrafe.
3. Erró el Tribunal de Circuito de Apelaciones al negarse a revisar la determinación del Tribunal de Primera Instancia que resuelve que los recurridos son “parte” en la comunicación tele-fónica con derecho a albergar una expectativa razonable de in-timidad en las llamadas que se reciben en el Centro de Servi-cios al Cliente, cuando las llamadas están dirigidas a la A.E.E. y se relacionan con los servicios esenciales que dicha corpora-ción pública tiene que prestar, por mandato expreso de ley.
4. Erró el Tribunal de Circuito de Apelaciones al negarse a revisar la determinación del Tribunal de Primera Instancia que determinó que la A.E.E. es un tercero que intercepta las llama-das telefónicas que se dirigen a dicha corporación pública bajo la protección constitucionalmente reconocida, obviando el he-cho de que la A.E.E. es parte en la comunicación y es a ésta que *506va dirigida la llamada telefónica, que se recibe en un número telefónico asignado a la A.E.E., el cual está conectado a un cua-dro telefónico propiedad de dicha corporación pública y el que es atendido por los empleados de la A.E.E. Constituye un error del Tribunal negarse a revisar la determinación del Tribunal de Primera Instancia que determinó que la A.E.E. la práctica era ilegal, [sic] cuando el número telefónico en cuestión está dedi-cado única y exclusivamente a recibir llamadas a la A.E.E. en solicitud de servicios y/o para reportar querellas. Dicho número telefónico se contesta por empleados allí asignados al azar y la Autoridad les provee a dichos empleados otros teléfonos no su-jetos al sistema de monitoreo para que éstos puedan hacer y recibir llamadas personales o de aquél [sic] tipo donde [sic] pue-dan tener una expectativa de privacidad. (Enfasis suprimido.)
El 30 de junio de 1998, expedimos el recurso solicitado a los fines de resolver las cuestiones planteadas por los peti-cionarios y pautar las normas aplicables a la importante y novel cuestión constitucional ante nos. El 14 de septiembre de 1998 la parte peticionaria sometió su alegato, y el 2 de noviembre de ese año la parte recurrida sometió el suyo. Con el beneficio de ambas comparecencias, pasamos a resolver.
HH HH
Según hemos indicado antes, “[l]a See. 8 de la Carta de Derechos (Art. II) de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1982, pág. 292, dispone que ‘[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar’. Esta sección, junto con el principio de inviolabilidad de la dignidad del ser humano, que está contenido en la primera sección del referido artículo, son la fuente en nuestro ordenamiento jurídico del derecho a la intimidad, derecho fundamental que goza de la más alta jerarquía en nuestro entramado de derechos constitucionales”. Pueblo v. Santiago Feliciano, 139 D.P.R. 361, 383-384 (1995). Este derecho opera ex proprio vigore y puede hacerse valer aun entre personas *507privadas. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 64 (1986); Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 259 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975); Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964); González v. Ramírez Cuerda, 88 D.P.R. 125, 133 (1963).
También hemos resuelto que como parte integral del referido derecho a la intimidad, la Sec. 10 del Art. II de nuestra Constitución, supra, ed. 1999, pág. 311, dispone que “[n]o se interceptará la comunicación telefónica”. El derecho de una persona a que no se le intercepten sus comunicaciones telefónicas es parte esencial del derecho a la intimidad. Pueblo v. Colón Rafucci, 139 D.P.R. 959 (1996); P.R. Tel. Có. v. Martínez, 114 D.P.R. 328 (1983). Es una manifestación específica de éste. P.R. Tel. Co. v. Martínez, supra, pág. 341. La Sec. 10 aludida “responde, a la intención específica de vedar, sin lugar a dudas, la intromisión no consentida en las comunicaciones telefónicas”. (Énfasis suprimido.) P.R. Tel. Co. v. Martínez, supra, pág. 340. El mandato constitucional respecto a la protección de la intimidad en las llamadas telefónicas es tajante. P.R. Tel. Co. v. Martínez, supra, pág. 341. Está formulado en el lenguaje más limitativo, y se trata de una prescripción que exige celoso cumplimiento. P.R. Tel. Co. v. Martínez, supra, pág. 336. Se trata de un mandato constitucional que es aún más riguroso que el que se refiere al derecho fundamental a la protección de la intimidad de las personas contra requisitos y allanamientos irrazonables porque, como señaláramos en Pueblo v. Santiago Feliciano, supra, la prescrita interceptación de la comunicación telefónica no se permite ni aun mediante orden judicial. “[L]a comunicación telefónica ocupa un lugar particularísimo dentro del esquema establecido en la Sec. 10 que no se extiende a comunicaciones de otra índole.” Pueblo v. Santiago Feliciano, supra, pág. 400. La garantía constitucional en contra de la inter-*508ceptación telefónica, pues, no puede obviarse, “a menos que mediara el consentimiento de sus titulares”. Pueblo v. Santiago Feliciano, supra, pág. 399.
El propósito central de la prohibición de la Sec. 10 referida es proteger la secretividad de la conversación telefónica. 3 Diario de Sesiones de la Convención Constituyente 1586 (1952). Se busca asegurar que lo conversado entre la persona que origina una llamada telefónica y la persona destinataria de esa llamada quedará entre ellos. La interceptación prohibida ocurre de ordinario cuando un tercero, extraño a la comunicación voluntaria entre las dos partes aludidas, escucha, se inmiscuye o divulga tales conversaciones por cualesquier medios. Pueblo v. Colón Rafucci, supra, pág. 965; P.R. Tel. Co. v. Martínez, supra, págs. 342-343 y 347.
Para que la interceptación telefónica pueda permitirse lícitamente, se requiere que las dos partes protegidas renuncien a su derecho. Hemos resuelto antes que se trata de un derecho renunciable. P.R. Tel. Co. v. Martínez, supra, pág. 343. Pero tal renuncia, para ser válida y eficaz, tiene que ser “patente, específica e inequívoca”. íd. Como ocurre con todas las renuncias a los derechos constitucionales fundamentales, la renuncia debe ser clara, voluntaria y efectuada con pleno conocimiento de causa. Pueblo v. Morales Romero, 100 D.P.R. 436 (1972). Además, “no es suficiente la renuncia de una sola parte para convalidar, ipso jure, una interceptación telefónica. Es menester que se configure una renuncia bilateral (Énfasis suplido.) P.R. Tel. Co. v. Martínez, supra, pág. 342. Si no están presentes las renuncias aludidas, el Estado y cualquier persona o entidad particular están impedidos, sin excepción, de interceptar o permitir que se escuche una comunicación telefónica. P.R. Tel. Co. v. Martínez, supra, pág. 343.
A la luz de esta bien establecida normativa constitucio-nal, pasemos a considerar la situación particular ante nos en el caso de autos.
*509H-1 HH
Es menester comenzar nuestro análisis resaltando que tenemos ante nos una situación que es distinta de la instancia común a la que aplica el derecho garantizado por la Sec. 10 referida. La prohibición de la interceptación telefónica se refiere de ordinario a la conversación entre dos personas naturales. Como se ha señalado antes, la Sec. 10 referida pertenece a la esfera del derecho que persigue proteger la intimidad de la vida privada o familiar. P.R. Tel. Co. v. Martínez, supra, págs. 338 y 340. En lo más fundamental, lo que se busca proteger es la inviolabilidad y dignidad del ser humano. P.R. Tel. Co. v. Martínez, supra, pág. 344. Por eso, hemos resuelto expresamente que el derecho en cuestión “presupone y se ex-tiende únicamente a conversaciones [realizadas] en el curso ordinario de las relaciones bilaterales humanas ...”. P.R. Tel. Co. v. Martínez, supra, pág. 344.
En el caso de autos, las llamadas en cuestión siempre tenían como destinatario a una entidad corporativa. La parte que originaba la comunicación telefónica llamaba a la A.E.E. para discutir algún asunto referente al servicio que presta la A.E.E., que es una persona jurídica. No se trataba, pues, de la situación ordinaria referente al dere-cho en cuestión, que usualmente involucra llamadas entre dos personas naturales. En este contexto, los peticionarios alegan que los dictámenes impugnados por ellos son erró-neos porque los empleados recurridos no eran los destina-tarios del derecho constitucional de intimidad que invocaron. Aducen que las llamadas telefónicas en cuestión iban dirigidas a la propia A.E.E. como parte receptora y no a los empleados recurridos como tal. Enfatizan que los em-pleados en cuestión eran sólo un instrumento o canal de la A.E.E. para contestar las llamadas telefónicas que los clientes de dicha entidad le hacían a ésta. Señalan que como las llamadas referidas no se les hacían a los emplea-*510dos de la A.E.E. en su carácter personal, la parte con inte-rés real en tales llamadas era la propia A.E.E., a quien dichas llamadas iban dirigidas. Concluyen que la A.E.E. no puede haber incurrido en una interceptación de comunica-ciones telefónicas, debido a que las comunicaciones en cuestión eran llamadas a la propia A.E.E.
Es evidente que los peticionarios tienen razón en cuanto a que la A.E.E. era una de las dos partes en las llamadas telefónicas que nos conciernen aquí. Los clientes que lla-maban a la A.E.E., para alguno de los fines antes reseña-dos, ciertamente no tenían interés alguno en conversar con uno u otro empleado particular de la A.E.E. Si acaso, su interés era el de hablar con un funcionario de la A.E.E. que tuviese la autoridad necesaria para resolver el asunto que motivó su llamada, por lo que debe suponerse que preferi-rían hablar con un supervisor, más que con sólo un “repre-sentante de servicio”. Es claro que las llamadas en cues-tión las hacían los clientes aludidos para tratar algún asunto con la A.E.E. en sí y el empleado que las atendía era sólo el conducto para el cliente traer a la atención de la A.E.E. el asunto concernido. Como la llamada del cliente que el empleado de la A.E.E. recibía no iba dirigida a éste en su carácter personal sino sólo como empleado de la A.E.E., no cabe duda alguna de que la otra parte en dicha llamada no era el empleado en sí sino la propia A.E.E. Es obvio que una entidad corporativa como la A.E.E., que es una persona jurídica, sólo puede actuar a través de sus empleados, sean estos “representantes de servicio” o “supervisores”. Unos y otros recibían las llamadas de los clientes a nombre y en representación de la A.E.E. Actua-ban por la A.E.E. En términos operacionales, los emplea-dos aludidos eran la A.E.E. En este sentido, daba igual hablar con un “representante de servicio” que hablar con un supervisor, como podía ocurrir a veces, porque en uno u otro caso con quien se hablaba era con la A.E.E. No tendría *511ningún sentido suponer que la conversación del cliente con un supervisor que interviniese en la llamada era esencial-mente distinta a la conversación habida con el represen-tante de servicio, debido a que en ambos casos la comuni-cación era realmente con la A.E.E.
Por otro lado, debe tenerse en cuenta que reciente-mente, en Pueblo v. Colón Rafucci, supra, resolvimos que cuando un agente de la Policía atiende una llamada hecha a un teléfono perteneciente al Estado, el Estado es la parte en la llamada y el agente actúa sólo como su representante. Por analogía, a igual conclusión debemos llegar en el caso de autos respecto a la A.E.E. y sus empleados. Resolvemos, pues, que en la situación de autos, la parte receptora en las llamadas telefónicas en cuestión, la que jurídicamente recibía tales llamadas, era la A.E.E. y no los empleados por conducto de los cuales dicha entidad actuaba.
Lo anterior significa que en la situación concreta que aquí nos concierne los recurridos, como empleados de la A.E.E., no eran titulares del derecho que establece la See. 10 del Art. II de nuestra Constitución, supra. Al atender las llamadas dirigidas a la A.E.E., no estaba en riesgo al-guno su propia intimidad como personas. Como no se tra-taba de llamadas personales de los empleados, no puede decirse que éstos tenían un derecho de intimidad del Art. II, Sec. 10 de nuestra Constitución, supra, que les fuera violado. El trabajo que tenían estos empleados era precisa-mente el de recibir las llamadas que los clientes les hacían a la A.E.E., para resolver el asunto que el cliente planteaba si el empleado podía hacerlo por su cuenta, o para referirlo a otros funcionarios de la A.E.E. cuando ello fuera necesario. El asunto conversado por el empleado, pues, no sólo nada tenía que ver con la vida privada o familiar de éste sino que, por su propia naturaleza, era uno que dicho empleado probablemente tenía que divulgar a otros en la *512empresa. No aplica a esta situación el mandato constitu-cional de que no se interceptará las llamadas telefónicas de las personas naturales.(2)
Debe notarse, además, que en lo único que podía afectar personalmente a los empleados recurridos el sistema de auditoría que aquí nos concierne, era en la evaluación de su trabajo. La A.E.E. obtenía de dicho sistema información sobre el desempeño laboral de sus empleados. Pero ello no presenta un problema jurídico relativo a lo que está ante nuestra consideración en este caso, que es la protección a la intimidad de la persona en llamadas telefónicas. Los empleados recurridos podrían tener cuestiones jurídicas válidas sobre si dicho tipo de supervisión estaba previsto en los términos de empleo acordados por ellos con la A.E.E., o en cuanto a si estaba o debió estar autorizado en el convenio colectivo de la A.E.E. con la U.T.I.E.R., u otras. Podría incluso haber problemas de intimidad si el patrono, en este caso la A.E.E., divulga la información obtenida so-bre el desempeño laboral de los empleados a terceras per-sonas o más allá de lo necesario para propósitos legítimos del patrono. Véase L. Brunn, Privacy and the Employment Relationship, 25 Hous. L. Rev. 389 (1988). Ello no se ha planteado en el caso de autos. Nada de lo anterior está ante nuestra consideración ahora, en vista de que lo que se ha impugnado aquí no es una cuestión de relaciones obrero-patronales ni del uso indebido por el patrono de la infor-mación obtenida por los supervisores, sino sólo sobre la validez constitucional en sí del sistema de auditoría refe-rido, al amparo de la prohibición de la interceptación tele-fónica dispuesta en la Sec. 10, Art. II de nuestra Constitu-ción, supra. No hay nada en el historial de esa disposición, o en nuestros pronunciamientos sobre el particular, que *513permita suponer que la prohibición de la interceptación te-lefónica ordenada por la referida Sec. 10, Art. II de la Cons-titución, persigue proscribir la supervisión patronal del desempeño laboral de los empleados en la situación particular que aquí nos concierne. No se estableció la prohibi-ción constitucional en cuestión con el propósito de evitar que un patrono verifique si sus empleados atienden bien las llamadas telefónicas que por su conducto los clientes le hacen al patrono. En este aspecto no hay propiamente in-volucrado un derecho a la intimidad. Reiteramos, por tanto, que a los empleados recurrentes como tal no se les ha violado su derecho a no sufrir la interceptación inde-seada de sus comunicaciones telefónicas, debido a que en la situación del caso de autos no están involucradas comu-nicaciones telefónicas que sean propiamente suyas.
IV
Lo anterior, claro está, no concluye nuestro examen del asunto ante nos. Como señaláramos antes, los recurridos impugnaron la validez constitucional del referido sistema de auditoría de llamadas telefónicas no sólo al amparo del alegado derecho propio como empleados de la A.E.E. a no sufrir la interceptación indeseada de sus comunicaciones telefónicas, sino además al amparo de su alegado derecho como clientes de la A.E.E. a no sufrir tal interceptación. La parte recurrida estaba integrada no sólo por empleados de la A.E.E. sino también por antiguos empleados de ésta. Los recurridos que estaban empleados aún por la A.E.E. eran además clientes de la empresa, por lo que demandaron en su carácter dual de empleados y clientes. Los recurridos que ya no eran empleados de la A.E.E. comparecieron sólo como abonados o clientes de ésta. Unos y otros alegaron específicamente haberse visto afectados en su carácter de abonados por las prácticas de la A.E.E. impugnadas en el caso de autos. Adujeron haber sufrido la supuesta intercep-*514tación telefónica en llamadas propias que originaron desde sus hogares en calidad de abonados.
En vista del referido planteamiento de los recurridos, el foro de instancia resolvió expresamente que el sistema de auditoría de llamadas telefónicas en cuestión violaba el de-recho a la intimidad de los clientes de la empresa. En el dictamen aludido, que fue confirmado por el foro apelativo en su totalidad, se decretó que la interceptación en cues-tión violaba tanto los derechos de los empleados recurridos como los de los clientes de la A.E.E. Debemos, pues, exami-nar ahora esta otra parte del dictamen aludido, que se re-fiere a la supuesta violación del derecho de los clientes o abonados de la A.E.E. a no sufrir la interceptación telefó-nica que prohíbe nuestra Constitution.(3)
V
Nos toca examinar ahora si el sistema de auditoría im-pugnado en el caso de autos constituía una interceptación no consentida de las llamadas telefónicas de los clientes de la A.E.E. Estos clientes eran los que hacían u originaban las llamadas a la A.E.E. Eran la otra parte en la comuni-cación telefónica bilateral referida. Estos clientes de la A.E.E. sí son titulares del particularísimo derecho consa-grado en la Sec. 10 del Art. II de nuestra Constitución, supra, que de manera tajante prohíbe que se pueda inter-ceptar sus llamadas telefónicas sin su previo consentimiento.
Como se ha señalado ya, para que exista una “interceptación” de la comunicación telefónica entre las dos partes de tal comunicación, usualmente es necesario que exista un tercero que es quien intercepta la comunicación. La interceptación ocurre de ordinario cuando tal tercero, extraño a la comunicación voluntaria entre las dos partes *515de la llamada telefónica, escucha o capta por su cuenta lo conversado por esas dos partes, sin el consentimiento de éstas.
En el caso de autos, como el asunto concreto que nos concierne es la intervención de un supervisor de la A.E.E. en una conversación entre un cliente y otro empleado de la A.E.E., no puede decirse propiamente que existía aquí el “tercero” que es necesario de ordinario para que se configurase una interceptación telefónica ilícita. Como hemos visto antes, el supervisor en cuestión no era de modo alguno un tercero, extraño a la comunicación entre el cliente y el representante de servicio. Era más bien un doble del representante de servicio; una especie de alter ego de éste; otro instrumento de la A.E.E., semejante al que atendió la llamada telefónica en cuanto a su capacidad para actuar a nombre y por la A.E.E., y que servía para el mismo fin. Para los propósitos de la llamada, eran la misma persona.
Más importante aún, cuando un cliente de la A.E.E. llamaba a dicha entidad por conducto de un empleado de ésta, su intención evidente era que intervinieran respecto al asunto planteado por dicho cliente todos aquellos empleados de la A.E.E. que debían intervenir para que dicho asunto se atendiera adecuadamente. El cliente obviamente sabía, porque había sido avisado de ello, que su planteamiento podía ser referido a otros funcionarios de la empresa con autoridad para intervenir. Su llamada no tenía el propósito meramente de relacionarle con el asunto en cuestión al particular representante de servicio que la atendió. No era una llamada personal a éste. Al hacer el cliente las llamadas en cuestión a la A.E.E. evidentemente estaba consintiendo de modo tácito a que lo comunicado fuese divulgado a todos aquellos en la A.E.E. que tenían injerencia respecto al asunto planteado por el cliente que llamó a la A.E.E. Por ello, el cliente no tenía ninguna intención o expectativa de que lo conversado con tal repre-*516sentante habría de quedar sólo entre ellos dos. Todo lo con-trario, como consecuencia inevitable de la naturaleza de la A.E.E. como entidad corporativa, y del aviso que le daba la propia A.E.E., el cliente estaba de acuerdo con que su con-versación telefónica se transmitiese y divulgase a otros en la empresa a quienes les correspondía atender el asunto que dicho cliente había planteado mediante su llamada telefónica. En este sentido, pues, no podía configurarse aquí una interceptación ilícita de la llamada del cliente por el mero hecho de que un supervisor la escuchase. No sólo dicho supervisor no era un “tercero” que interceptase la lla-mada sino que, además, el cliente había consentido a que interviniese en la llamada.
Ahora bien, lo señalado antes respecto a que no se configuraba aquí una violación al derecho consagrado en la Sec. 10 del Art. II de la Constitución del E.L.A., supra, con respecto a las conversaciones telefónicas referidas de un cliente con empleados de la A.E.E., parte del supuesto esencial de que lo escuchado por dichos empleados habrá de utilizarse únicamente para darle la consideración debida al asunto concreto que el cliente trajo a la atención de la A.E.E. Lo comunicado por el cliente al representante de servicio está sujeto a que sea revelado a otros funcionarios de la A.E.E., y aun a determinados terceros, sólo en la medida en que ello sea necesario para tramitar y atender propiamente el asunto planteado por dicho cliente. Hasta ahí llega la identidad funcional entre el representante de servicios y los otros funcionarios de la A.E.E.; hasta ahí llega el consentimiento prestado por el cliente en tales llamadas. Cualquier otro uso de la comunicación del cliente por la A.E.E. requeriría el consentimiento “patente, específico e inequívoco” del cliente sobre dicho otro uso. Ello, porque cualquier otro uso de la comunicación del cliente rebasaría la identidad de los funcionarios de la A.E.E., y el consentimiento del cliente a que lo conversado fuese divulgado a *517otros en la A.E.E. sólo a los fines de atender adecuada-mente el propósito de la llamada telefónica. En situaciones como las del caso de autos, la identidad referida y el con-sentimiento del cliente que origina una llamada telefónica están limitados por la naturaleza misma de tal llamada. No se extienden más allá de la razón o propósito por el cual el cliente hizo la llamada en cuestión. Siempre queda el derecho residual de intimidad del cliente de que lo conver-sado no se divulgará más allá de lo que requiere la finali-dad de la llamada en cuestión. En situaciones como las del caso de autos, pues, por analogía podría decirse que el cliente conserva una expectativa razonable de intimidad de que la otra parte en la comunicación, aquí la A.E.E., no ha de revelar o utilizar lo conversado más allá de lo nece-sario para tramitar y atender propiamente el propósito de dicha comunicación.
De lo señalado antes se desprende concretamente que la A.E.E. podía utilizar supervisores que escucharan la con-versación del cliente con el representante de servicio, como medio para resolver o darle una respuesta expedita al asunto concreto planteado por el cliente. También podía hacerlo como medio para mejorar los servicios de la A.E.E. al abonado, o para perfeccionar el desempeño del represen-tante de servicio en su función de atender las llamadas de los clientes. Cualquier otro uso requeriría otro acto de con-sentimiento claro y consciente del cliente o abonado.
En el caso de autos no se ha alegado que la A.E.E. haya utilizado su sistema de auditoría de llamadas telefónicas más allá de los propósitos legítimos del cliente al hacer las llamadas en cuestión. Por ello, resolvemos que en el caso de autos no se ha violado el derecho a la intimidad que asiste a los clientes de la A.E.E. en situaciones como las que aquí nos concierne.
*518VI
Para concluir la consideración del asunto ante nos, debe atenderse otro aspecto particular de éste. En casos como el de autos podría configurarse otro tipo de interceptación telefónica ilícita, diferente a la que es normativamente lo más común. Como se sabe, poco después de adoptarse por El Pueblo la Constitución del Estado Libre Asociado, el 10 de junio de 1953 se aprobó en Puerto Rico la Ley Núm. 66 (33 L.P.R.A. sees. 2158-2162), vigente aún, con el propósito de darle apoyo penal al mandato de la See. 10 del Art. II de nuestra Constitución, supra, que prohíbe la interceptación no consentida de las comunicaciones telefónicas. Dicha legislación se aprobó para imponer sanciones penales a la violación del mandato constitucional. La Ley Núm. 66 referida reflejaba el entendido contemporáneo que existía en el País sobre el alcance de dicho mandato constitucional. Pueblo v. De León Martínez, 132 D.P.R. 746, 751-752 (1993).(4) En el Art. 3 de la Ley Núm. 66 (33 L.P.R.A. see. 2160) se dispuso:
Ninguna persona que participe en una comunicación telefó-nica ni ninguna otra persona extraña a la misma, grabará nin-guna comunicación telefónica mediante ningún procedimiento mecánico, ni permitirá que dicha comunicación sea oída por ninguna persona, por medio de una extensión del teléfono, o por cualquier otro medio, a no ser con el consentimiento expreso de todas las partes que intervinieren en dicha comunicación telefónica. (Énfasis suplido.)
Es evidente que conforme a dicho Art. 3, puede configu-rarse una interceptación telefónica ilícita no sólo en la si-tuación común, cuando un tercero se inmiscuye en la lla-mada, sino además cuando alguna de las dos partes de la propia comunicación telefónica la graba sin el consenti-miento de la otra, o permite que dicha comunicación sea *519oída por terceros mediante una extensión o cualquier otro medio sin el consentimiento de la otra parte. Este Art. 3 de la Ley Núm. 66, supra, alude, pues, a otras instancias de la interceptación telefónica prohibidas por la Sec. 10 del Art. II de nuestra Constitución, supra. En consecuencia, cada una de las partes en una llamada telefónica tiene derecho a que su conversación con la otra parte no ha de ser gra-bada por ésta, ni transmitida por ésta a terceros extraños a la conversación, mediante extensiones del teléfono u otros medios similares, sin su consentimiento. Puede configu-rarse una interceptación telefónica ilícita, pues, no sólo en la situación ordinaria en que un tercero, extraño a la con-versación, la escucha o capta por su cuenta, sino también cuando alguna de las mismas partes de la conversación la graba, o permite que terceros la escuchen, sin el consenti-miento de la otra.
En el caso de autos, el foro de instancia discutió en su dictamen la posible grabación por la A.E.E. de una lla-mada de un cliente suyo sin el consentimiento de éste. Dicho foro, sin embargo, no concluyó en sus determinaciones de hecho que hubo tal grabación, ni ello se menciona en la estipulación de los hechos de las partes. No tenemos ante nos, pues, una alegación de que la A.E.E. en efecto haya grabado las llamadas en cuestión. No obstante, debe que-dar claro de lo señalado antes, en este acápite de la opi-nión, que el aviso que la A.E.E. le daba a sus clientes en las situaciones impugnadas en el caso de autos no era sufi-ciente para inferir que el cliente, al continuar con la lla-mada, había consentido también a que ésta se grabase. La información que se le proveía al cliente por la A.E.E. no permite concluir que el cliente tenía pleno conocimiento de que su inferida renuncia al derecho de intimidad incluía este extremo también. No puede decirse que consintió a que se grabase la llamada. La actuación del cliente, de se-guir adelante con la llamada luego de escuchar el aviso referido, no configura una renuncia “patente, específica e *520inequívoca” de todo el derecho a la intimidad del cliente. No es claro que éste entendiese que estaba en efecto renun-ciando a todos los aspectos de su derecho a la intimidad. Ciertamente no puede inferirse que el cliente haya consen-tido tácitamente a que se grabase su llamada. Para grabar las llamadas aludidas, o para usarlas de algún modo que exceda los propósitos que tuvo el cliente al hacer tal lla-mada, la A.E.E. tiene que dar avisos antes de ello a sus abonados, más precisos que los que ha utilizado hasta ahora, a fin de permitir que haya una renuncia esclarecida por el cliente de su derecho a la intimidad con respecto a tales extremos.
VII
Al formular las pautas sobre el alcance del derecho de una persona a no sufrir una interceptación indeseada de sus conversaciones telefónicas que hemos anunciado antes en esta opinión, hemos tenido muy en cuenta las conside-raciones de orden público sobre la protección del derecho a la intimidad en el mundo contemporáneo, tan henchido de avances tecnológicos, que mencionáramos en Arroyo v. Rattan Specialties, Inc., supra, págs. 54-58. Vivimos en una época en la que los rápidos desarrollos tecnológicos presentan crecientes y continuos riesgos a la intimidad de las personas. Aspectos del quehacer cotidiano quedan irre-mediablemente registrados en los modernos mecanismos de comunicación que utilizan los propios individuos, las empresas y el Estado para atenderlos. Tales registros, por muchos que sean, son susceptibles de ser acopiados a tra-vés de los eficientes sistemas de compilación de informa-ción que la cibernética ha hecho posible. Los múltiples ac-tos y transacciones que una persona realiza a diario van dejando así una estela de numerosos rastros que pueden recopilarse electrónicamente para configurar un perfil de la vida privada de la persona, que terceros extraños pue-*521den tratar de usar entonces para toda clase de fines. Y así, junto con las muchas y variadas formas de vigilancia que la tecnología ha hecho posible, la intimidad del ser humano se encuentra cada día en mayor peligro de perderse o que-dar intolerablemente menoscabada.
Los cambios tecnológicos, claro está, tienen valores po-sitivos importantes e innegables. Ofrecen medios más efi-caces de realizar labores legítimas de los individuos, las empresas y el Estado. Por ello, encaramos la necesidad de armonizar el fundamental derecho a la intimidad, cuya protección nos es ineludible, en todas sus vertientes, con los beneficios valiosos de la tecnología moderna. Como dijimos en Arroyo v. Rattan Specialties, Inc., supra, pág. 56, “[t]enemos el deber de canalizar ... los desarrollos tecnoló-gicos y científicos, de forma tal que derivemos sus benefi-cios sin que se le aseste un golpe mortal a lo más preciado en la vida de todo ser humano en una sociedad democrá-tica: su dignidad, integridad e intimidad”.
En el caso de autos, hemos intentado establecer el balance propio entre los intereses legítimos contrapuestos, pautando los límites del uso válido del sistema de audito-ría impugnado ante nos.
VIII
En resumen, con arreglo a los hechos estipulados por las partes, no podemos resolver que carece de validez consti-tucional el sistema de auditoría de llamadas telefónicas que se ha impugnado en el caso de autos. No surge de dicha estipulación que la A.E.E. grababa las llamadas en cuestión. Tampoco surge que la A.E.É. usaba dicho sistema para fines que fuesen más allá de los propósitos legítimos consentidos por los clientes que llamaban. Un sistema como el de autos podría ser contrario al mandato de la See. 10 del Art. II de nuestra Constitución, supra, no por las razones señaladas por el foro de instancia que fueron ex-*522presamente acogidas por referencia por el foro apelativo, sino por las que hemos pautado en esta opinión. Pero no están presentes aquí ninguna de las situaciones de invali-dez referidas, por lo que debemos concluir que no tenían razón los recurridos en ninguno de sus planteamientos.
Por todo lo anterior, se dictará sentencia para dejar sin efecto las del foro de instancia y del foro apelativo.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente. La Juez Asociada Señora Naveira de Ro-dón concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Hernández Denton emitió una opinión disidente.
— O —

 “Petición de Injunction Preliminar y Permanente, Sentencia Declaratoria, Daños y Perjuicios, Derechos Constitucionales, Derechos Civiles (42 USC sec. 1983)”.


 Más aún, los empleados referidos sabían al asignársele sus labores que las llamadas podían ser escuchadas por sus supervisores. Conocían del sistema de au-ditoría de antemano, por lo que tampoco podían tener una expectativa de intimidad respecto a ello. Véase Simmons v. Southwestern Bell Tel. Co., 452 F. Supp. 392 (W.D. Okla. 1978), confirmado, 611 F.2d 342 (10mo Cir. 1979).


 Véase, además, E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983).


 Véase, además, la opinión concurrente del Juez Presidente Señor Trías Monge en P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 357 (1983).